 1 BLUMENTHAL, NORDREHAUG & BHOWMIK LLP
     Norman B. Blumenthal, Bar No. 68687
 2 Kyle R. Nordrehaug, Bar No. 205975
     Aparajit Bhowmik, Bar No. 248066
 3 2255 Calle Clara
     La Jolla, CA 92037
 4 Telephone:       858-551-1223
     Fax No.:       858-551-1232
 5
     Attorneys for Plaintiffs and the Class
 6
 7 LITTLER MENDELSON, P.C.
     Matthew E. Farmer, Bar No. 190484
 8 Irene V. Fitzgerald, Bar No. 266949
     Vanessa M. Cohn, Bar No. 314619
 9 5200 North Palm Avenue, Suite 302
     Fresno, CA 93704
10 Telephone:     559-244-7500
     Fax No.:     559-244-7525
11
     Attorneys for Defendant
12 Trius Trucking, Inc., a California Corporation
13
14                                  UNITED STATES DISTRICT COURT

15                              EASTERN DISTRICT OF CALIFORNIA

16
17 AUGUSTUS MONDRIAN, and RHONDA                         Case No. 1:19-CV-00884-DAD-SKO
     JONES, individuals, on behalf of themselves,
18 and on behalf of all persons similarly situated,
                                                          JOINT STIPULATION AND ORDER TO
19                                                        CONTINUE THE JANUARY 28, 2020
                  Plaintiffs,                             SCHEDULING CONFERENCE
20              vs.                                         (Doc. 9)
21 TRIUS TRUCKING, INC., a California
                                                         Complaint Filed: May 10, 2016
   Corporation; and Does 1 through 50, Inclusive,        1st Amended Complaint Filed: January 05, 2017
22
                                                         2nd Amended Complaint Filed: March 27, 2017
23                                                       3rd Amended Complaint Filed: May 29, 2019
                      Defendants.
24
25
26
27
28
                                                           1                Case No. 1:19-CV-00884-DAD-SKO
                  Joint Stipulation And Order To Continue The January 28, 2020 Scheduling Conference
 1                  Plaintiffs AUGUSTUS MONDRIAN and RHONDA JONES, individuals, on

 2 behalf of themselves, and on behalf of all persons similarly situated (“Plaintiffs”), and Defendant
 3 TRIUS TRUCKING, INC. (“Defendant”) hereby submit this Joint Stipulation and [Proposed]
 4 Order to continue the Scheduling Conference scheduled for January 28, 2020 (“Scheduling
 5 Conference”).
 6                  WHEREAS, on June 27, 2019, Defendant filed a Notice of Removal of Civil

 7 Action to Federal Court pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, in the United States
 8 District Court for the Eastern District of California (Dkt. 1);
 9                  WHEREAS, the parties’ first appearance before the Court was initially set for

10 October 29, 2019 (Dkt. 4);
11                  WHEREAS, on October 21, 2019, the parties notified the Court that they reached a

12 class-wide settlement of this matter and were finalizing the terms of a long-form settlement
13 agreement, after which Plaintiffs intended to file a motion for preliminary approval of class action
14 settlement (Dkt. 7);
15                  WHEREAS, the parties required more time than initially anticipated to finalize the

16 terms of the long-form settlement agreement (cf. Dkt. 7);
17                  WHEREAS, as of the date of this filing, the parties have circulated a final long-

18 form settlement agreement for signature, and anticipate the filing of a motion for preliminary
19 approval of class settlement within 60 days of January 21, 2020.
20                  NOW, THEREFORE, and subject to the Court’s approval, the parties stipulate and

21 agree to continue the Scheduling Conference set before this Court on January 28, 2020, for 60
22 days, or to any date thereafter that is convenient for the Court.
23 Dated: January 21, 2020                   BLUMENTHAL NORDREHAUG BHOWMIK DE
                                             BLOUW LLP
24
25
                                             By: /s/ Kyle R. Nordrehaug______________
26                                                  Norman B. Blumenthal
                                                    Kyle R. Nordrehaug
27                                                  Aparajit Bhowmik
                                                    Attorneys for Plaintiffs and the Class
28
                                                           2                Case No. 1:19-CV-00884-DAD-SKO
                  Joint Stipulation And Order To Continue The January 28, 2020 Scheduling Conference
 1   Dated: January 21, 2020               LITTLER MENDELSON, P.C.

 2
 3                                         By: /s/ Vanessa M. Cohn________________
                                                 Matthew E. Farmer
 4                                               Irene V. Fitzgerald
                                                 Vanessa M. Cohn
 5                                              Attorneys for Defendant

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        3                Case No. 1:19-CV-00884-DAD-SKO
               Joint Stipulation And Order To Continue The January 28, 2020 Scheduling Conference
 1                                  UNITED STATES DISTRICT COURT

 2                                  EASTERN DISTRICT OF CALIFORNIA

 3
     AUGUSTUS MONDRIAN, and RHONDA                     Case No. 1:19-CV-00884-DAD-SKO
 4 JONES, individuals, on behalf of
                                                       ORDER CONTINUING THE JANUARY 28,
     themselves, and on behalf of all persons
 5                                                     2020 SCHEDULING CONFERENCE
     similarly situated,
 6                                                     (Doc. 9)
                      Plaintiffs,
 7
                vs.                                    Complaint Filed: May 10, 2016
 8                                                     1st Amended Complaint Filed: January 05, 2017
     TRIUS TRUCKING, INC., a California                2nd Amended Complaint Filed: March 27, 2017
 9   Corporation; and Does 1 through 50,               3rd Amended Complaint Filed: May 29, 2019
     Inclusive,
10
11                    Defendants.

12
13          Pursuant to the parties’ above stipulation, (Doc. 9), for good cause shown, the Court
14 GRANTS the parties’ request and CONTINUES the scheduling conference from January 28,
15 2020, to March 31, 2020, at 10:30 a.m. in Courtroom 7 (SKO) before Magistrate Judge Sheila K.
16 Oberto. The parties SHALL file their joint scheduling report by no later than March 24, 2020.
17
     IT IS SO ORDERED.
18
19 Dated:      January 22, 2020                                    /s/   Sheila K. Oberto               .
20                                                      UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28
                                                          4                Case No. 1:19-CV-00884-DAD-SKO
                 Joint Stipulation And Order To Continue The January 28, 2020 Scheduling Conference
